[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 358 
In this case Mr. Justice BROWN has written an opinion in which the controlling principles of law involved herein are discussed and we concur in the reasoning and conclusions reached in that opinion, except as to requested charge No. 5 given as instructions to the jury by the Court on request of plaintiff. The charge is fully quoted in Mr. Justice BROWN'S opinion and it is not necessary to restate it here.
Our conclusion is that the charge correctly stated the rule of law and that although it appears that the same principle was enunciated in the general charge of the Court, it did not constitute reversible error for the Court to give the requested charge.
We know of no rule which precludes a trial judge from instructing the jury concerning a particular legal principle and in doing so stating the correct principle in two or more different phrases.
It appears to us that the cases cited in the opinion by Mr. Justice BROWN sustain our view in this regard. Therefore, we reach the conclusion that the judgment should be affirmed.
It is so ordered.
WHITFIELD, CHAPMAN and THOMAS, J. J., concur.
BROWN, J., dissents.
Chief Justice TERRELL not participating as authorized by Section 4687. Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 359